Citation Nr: 0840492	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability, prior to August 17, 
2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Fargo, North Dakota (RO).


FINDINGS OF FACT

1.  On July 31, 2006, a formal claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU) was received by the RO.

2.  The evidence of record shows that the veteran was unable 
to obtain or maintain substantially gainful employability 
based on service-connected disorders from June 15, 2006 to 
August 16, 2008.


CONCLUSION OF LAW

The criteria for an award of TDIU, effective June 15, 2006 to 
August 16, 2008, are met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400, 4.16, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, it is concluded that 
adjudication of the veteran's appeal may proceed.  This is so 
because action favorable to the veteran is being taken, in 
granting the issue on appeal.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
More specifically, for the purpose of one 60 percent 
disabling, or one 40 percent disability in combination, it 
will be considered one disability when the veteran's 
disabilities result from common etiology or a single 
accident.  38 C.F.R. § 4.16(a) (2).  

There are currently four service-connected disorders in 
effect.  Service connection for impotency is currently 
evaluated as noncompensable, effective July 13, 2001; 
depressive disorder is currently evaluated as 30 percent 
disabling, effective April 28, 2006; and gynecomastia is 
currently evaluated as noncompensable, effective June 20, 
2006.  Service connection for the veteran's adenocarcinoma of 
the prostate was also initially assigned a 100 percent 
evaluation, effective July 13, 2001.  Later, the evaluation 
was reduced to 40 percent, effective May 1, 2006, but then 
increased to 100 percent, effective April 17, 2008, following 
recurrence of the veteran's prostate cancer.  The veteran's 
"combined" evaluation was 100 percent effective July 13, 
2001; 60 percent effective May 1, 2006; and 100 percent 
effective April 17, 2008.  

Based on the dates discussed above, the veteran is not 
entitled to a TDIU from July 13, 2001 to April 30, 2006, and 
beginning April 17, 2008, as a total disability rating for 
compensation based on individual unemployability, TDIU, is 
only for consideration when the schedular rating is less than 
total.  38 C.F.R. § 4.16(a).  The veteran's service-connected 
prostate cancer was assigned a 100 percent schedular 
evaluation during these periods of time.  Accordingly, the 
only time at issue for the award of a TDIU, is from May 1, 
2006 to April, 16, 2008.  

The Board finds that the veteran's service-connected 
disorders meet the schedular criteria for a TDIU from May 1, 
2006 to April, 16, 2008.  See 38 C.F.R. § 4.16(a)(2) (a 
"single" disability with a 60 percent evaluation required 
for TDIU schedular eligibility will be found when the 
service-connected disabilities result from a common 
etiology).

A June 2006 VA examiner's opinion stated that due to the 
veteran's medical problems, resulting from his prostate 
cancer and therapy, he was unable to work and had to retire 
from farming, because he was unable to perform the physical 
labor required.  Moreover, the VA examiner concluded that it 
was not clear that the veteran's cancer was in total 
remission or full remission at the time of the VA 
examination, and that the veteran's life was impacted by the 
sequelae of his prostate cancer and his therapy for same.  It 
is important to recognize that at the time this medical 
conclusion was made-June 2006, 5 months after the RO reduced 
the evaluation of the veteran's prostate cancer residuals 
evaluation from 100 percent to 40 percent-- it was clear to 
this examiner that those residuals still prevented the 
veteran from working.

To that end, additional medical evidence supports the premise 
that the veteran continued to experience prostate cancer 
disease- and treatment-related symptoms during the period of 
time that his prostate cancer was clinically "in 
remission."  An October 2005 VA outpatient treatment record 
indicated that the veteran's symptoms related to his prostate 
cancer disease and/or treatment including significant lower 
back pain, and the physician noted that while the veteran 
clinically had no evidence of active disease, he continued to 
experience significant genitourinary symptoms consistent with 
prostate cancer such as nocturia, urgency, hesitancy, and 
frequency.  Moreover, a VA physician at a different VA 
medical facility indicated in November 2005 that while the 
veteran's prostate cancer appeared to be in remission 
clinically, he was still experiencing most of the symptoms of 
that disorder, and based on the severity of the initial 
diagnosis, he was likely to have a recurrence in the near 
future.

Additionally, the veteran reported during his September 2008 
hearing before the Board that the symptoms he experienced in 
conjunction with his prostate cancer diagnosis, treatment, 
and remission included the above-noted genitourinary 
symptoms, as well as fatigue and interference with lifting 
items in front (as opposed to on the side) of his body due to 
pain and weakness.  The veteran noted that subsequent to 
competing treatment for prostate cancer in 2002, he tried 
certain implants which were intended to reduce the level of 
pain and other symptoms he experienced as a result of the 
cancer treatment, but these implants only made his symptoms 
worse and he eventually stopped using them.  He described the 
type of work his farming involved, which was almost entirely 
manual labor, and stated that he had been a farmer for over 
30 years, and never employed in another capacity, 
specifically, in a "desk job" or other sedentary position.  
Most critically, the veteran indicated that these symptoms 
were of the same frequency and severity during the entire 
time of his diagnosis, treatment, and recovery; for the 
purposes of the veteran's appeal, this would include both 
periods noted above during which his prostate cancer 
residuals were evaluated as 100 percent disabling, as well as 
the interim period during which the residuals were evaluated 
as 40 percent disabling.  

The VA medical evidence of record, particularly the June 2006 
VA medical opinion, shows that the veteran's prostate cancer 
residuals have resulted in unemployability.  To that end, the 
Board finds the veteran's testimony as credible as to the 
symptoms he experienced, as well as their frequency and 
severity, during the course of his diagnosis and treatment.  
When considering this evidence in the aggregate-the medical 
opinion that the veteran was unemployable as of June 2006, 
with the veteran's testimony that his symptoms have remained 
consistent from at least that point through the time of his 
Board hearing in September 2008-it is clear that 
manifestations of the veteran's service-connected disorders 
rendered him "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities."  38 C.F.R. §4.16(b).  For these reasons, TDIU 
is warranted.

The effective date of a claim for TDIU is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (1) 
(2008); Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting 
that the effective date rules for an increased compensation 
claim apply for a TDIU claim).  The veteran's claim for TDIU 
was received by the RO on July 31, 2006.  Thus, under the 
general rule, the proper effective date is July 31, 2006, the 
date of claim.  38 C.F.R. § 3.400(o) (1).  It must be 
determined, however, whether unemployability due to service-
connected disabilities was factually ascertainable within one 
year prior to July 31, 2006, the date of claim; if so, the 
effective date shall be the date of entitlement.  See 38 
C.F.R. § 3.400(o) (2).  

Review of all the evidence of record from this time period 
has been completed.  See Hazan v. Gober, 10 Vet. App. 511, 
518 (1997) (holding that VA must review all evidence of 
record one year prior to the claim for increase to ascertain 
the earliest possible effective date).  As noted above, VA 
outpatient treatment records dated in October 2005 and 
November 2005 indicate that the veteran continued to 
experience certain genitourinary symptomatology indicative of 
his prostate cancer residuals, this evidence does not show 
that the veteran's service-connected disorders rendered him 
unemployable due to such symptomatology.  Instead, the sole 
evidence of record for this one-year period prior to receipt 
of the veteran's claim for TDIU that provides an opinion as 
to unemployability due to service-connected disorders, is the 
June 2006 VA examiner's opinion discussed above, which 
concluded that the veteran's prostate cancer residuals 
prevented him from working.  

Based on the above, the veteran's prostate cancer residuals 
have made the veteran unemployable, and such unemployability 
was shown by the medical evidence since June 15, 2006.  
Although the veteran's claim for TDIU was not received by the 
RO until July 31, 2006, 38 C.F.R. § 3.400(o) (2) provides 
that the effective date for a grant of TDIU shall be the date 
of entitlement, if unemployability due to service-connected 
disabilities was factually ascertainable within one year 
prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2).  
Accordingly, as the date of entitlement in this case is 
within the one-year period prior to the date of the veteran's 
claim for TDIU, the award of TDIU is effective as of the date 
of entitlement arose, June 15, 2006.  

As discussed above, the veteran is not entitled to a TDIU As 
the veteran's service-connected prostate cancer was assigned 
a 100 percent schedular evaluation from July 13, 2001 to 
April 30, 2006, and for the period beginning April 17, 2008, 
a TDIU can not be awarded during these times, as a total 
disability rating for compensation based on individual 
unemployability, TDIU, is only for consideration when the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  
Accordingly, entitlement to a TDIU is warranted from June 15, 
2006 through August 16, 2008.


ORDER

TDIU is granted from June 15, 2006 to August 16, 2008, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


